On Reconsideration
Per curiam.
Complainant filed an action claiming vacation pay under the former Act No. 10 of November 14, 1917, 82 L.P.R.A. § -3101 et seq. (that Act was substituted by Act No. 2 of October 17, 1961, 32 L.P.R.A. § 3118 et seq.), and under the authority of Mandatory Decree No. 8 (text approved March 26, 1945), alleging that defendant used the services of José Bustelo and David Diaz as permanent employees, in the capacity of selling agents, both receiving a commission on the sales transacted. At the hearing of the case in the *422District Court complainant desisted from the complaint as respects David Díaz and prosecuted the same as respects José 'Bustelo. Claim is made for $313.81 for vacation and a like sum by way of penalty.
The evidence having been heard, the District Court, San Juan Part, dismissed the complaint on the ground that the work performed by complainant was not covered by Mandatory Decree No. 8 on which the complaint was predicated. Complainant appealed to the Superior Court, San Juan Part, and that court affirmed the judgment. Complainant appealed to this Court assigning as errors (1) that the court erred in holding that the business of automobile sales was not covered by Mandatory Decree No. 8, and (2) in holding that José Bustelo’s activities as selling agent on commission and without salary were not covered by that Decree.
By judgment of May 11, 1962 we affirmed the judgment of the Superior Court, San Juan Part, rendered on April 18, 1956 in this case.
Having reconsidered the case at the request of complainant-appellant, in view of his motion for reconsideration and appellee’s opposition thereto, and pursuant to the holding in Commissioner of Labor v. Llamas, 73 P.R.R. 847, and the holding of this Court of even date herewith in Secretary of Labor v. Pedro A. Pizá, Inc. (Review 358), with which we are agreed, we believe that we erred in our judgment supra, of May 11, 1962, which we now set aside. Consequently, we reverse the judgment of the Superior Court, San Juan Part, of April 18, 1956 and sustain the complaint in this case. Appellee Hull Dobbs Co. of Puerto Rico is ordered to pay to claimant José Bustelo the sum of $166.35 for vacation and a like sum by way of penalty, pursuant to the provisions of § 25 of Act No. 8 of April 5, 1941 (Sess. Laws, p. 302), as amended, and the costs.